Opinion issued July 31, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01–08–00276–CV




HAWA U. FOFANAH AND FODAY S. FOFANAH, Appellants

V.

CHRISTIANA BANK & TRUST COMPANY, AS OWNER TRUSTEE OF
THE SECURITY NATIONAL FUNDING TRUST, Appellee




On Appeal from the County Court at Law
Ellis County, Texas

Trial Court Cause No. 07C4175




MEMORANDUM OPINIONAppellants Hawa U. Fofanah and Foday S. Fofanah appeal the trial court’s
judgment granting appellee Christiana Bank & Trust Company, as Owner Trustee of
the Security National Funding Trust, possession of certain real property and denying
their appeal of the justice of the peace judgment evicting them from that real property. 
Because appellants did not timely file their notice of appeal, we dismiss the appeal
for want of jurisdiction.
          The trial court rendered a final judgment on December 19, 2007.  Appellants
timely filed a motion for new trial, thereby extending the appellate timetable and
making their notice of appeal due 90 days later on March 18, 2008.  See Tex. R. App.
P. 26.1(a)(1).  Appellants filed their notice of appeal on March 25, 2008, seven days
after the filing deadline.  Because appellants notice was untimely, the Clerk of this
court notified appellants that their notice of appeal was untimely filed, that under 
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997), a motion to extend time to file
the notice of appeal is implied, but that under Jones v. City of Houston, 976 S.W.2d
676, 677 (Tex. 1998), they still needed to provide a reasonable explanation for their
late filing of their notice of appeal.  Our Clerk’s notice gave appellants 20 days from
the June 5, 2008 notice to provide a reasonable explanation for the late filing of the
notice of appeal, advising that if no such explanation was given, the appeal was
subject to dismissal by our court.
          The deadline to provide the reasonable explanation for untimely filing the
notice of appeal has passed, more than 10 days since the sending of the notice have
passed, but we have received no response from appellants.  We dismiss the appeal for
want of jurisdiction.  Tex. R. App. P. 42.3(a); Chilkewitz v. Winter, M.D., et al., 25
S.W.3d 382, 383 (Tex. App.—Fort Worth 2000, no pet.) (even though appellant filed
his notice of appeal within 15 days after the deadline to file the notice of appeal, court
dismissed the appeal for want of jurisdiction because, after notification to do so,
appellant did not provide a reasonable explanation for untimely filing his notice of
appeal).
          All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.